Title: Enclosure: Dudley Leavitt’s Table for Determining the Moon’s Quarters, [ca. 10 June 1814]
From: Leavitt, Dudley
To: 


            
              
                
                  Table.—Second Equation from the Mean to the True Time of the Moon’s Quarters.—Argument—☽’s Equated Anomaly.—
                
                
                  Add.
                
                
                  
                  0 Signs.
                  1 Sign.
                  2 Signs.
                  3 Signs.
                  4 Signs.
                  5 Signs.
                  
                
                
                  Deg.
                  H.
                  M.
                  H.
                  M.
                  H:
                  M.
                  H.
                  M.
                  H.
                  M.
                  H.
                  M.
                  Deg.
                
                
                  0
                  0
                  0
                  7
                  34  35
                  13
                  11
                  15
                  6
                  12
                  7
                  7
                  34
                  30
                
                
                  1
                  0
                  18
                  7
                  50
                  13
                  17
                  15
                  2
                  11
                  56
                  7
                  20
                  29
                
                
                  2
                  0
                  30
                  8
                  5
                  13
                  20
                  15
                  1
                  11
                  48
                  7
                  15
                  28
                
                
                  3
                  0
                  48
                  8
                  15
                  13
                  26
                  15
                  0
                  11
                  40
                  7
                  5
                  27
                
                
                  4
                  1
                  5
                  8
                  30
                  13
                  32
                  14
                  57
                  11
                  35
                  6
                  45
                  26
                
                
                  5
                  1
                  23
                  8
                  45
                  13
                  40
                  14
                  53
                  11
                  25
                  6
                  28
                  25
                
                
                  6
                  1
                  38
                  8
                  58
                  13
                  50
                  14
                  50
                  11
                  15
                  5
                  48
                  24
                
                
                  7
                  1
                  54
                  9
                  10
                  13
                  55
                  14
                  45
                  11
                  10
                  5
                  54
                  23
                
                
                  8
                  2
                  9
                  9
                  20
                  14
                  2
                  14
                  40
                  11
                  0
                  5
                  36
                  22
                
                
                  9
                  2
                  25
                  9
                  35
                  14
                  10
                  14
                  35
                  10
                  50
                  5
                  25
                  21
                
                
                  10
                  2
                  40
                    9
                  45
                  14
                  13
                  14
                  30
                  10
                  45
                  5
                  4
                  20
                
                
                  11
                  2
                  57
                  10
                  2
                  14
                  15
                  14
                  28
                  10
                  35
                  4
                  51
                  19
                
                
                  12
                  3
                  7
                  10
                  12
                  14
                  20
                  14
                  24
                  10
                  25
                  4
                  32
                  18
                
                
                  13
                  3
                  21
                  10
                  22
                  14
                  25
                  14
                  15
                  10
                  15
                  4
                  17
                  17
                
                
                  14
                  3
                  36
                  10
                  33
                  14
                  30
                  14
                  10
                  10
                  10
                  3
                  53
                  16
                
                
                  15
                  3
                  54
                  10
                  45
                  14
                  35
                  14
                  5
                  9
                  55
                  3
                  43
                  15
                
                
                  16
                  4
                  8
                  11
                  0
                  14
                  38
                  13
                  58
                  9
                  52
                  3
                  31
                  14
                
                
                  17
                  4
                  24
                  11
                  10
                  14
                  40
                  13
                  55
                  9
                  45
                  3
                  20
                  13
                
                
                  18
                  4
                  35
                  11
                  21
                  14
                  42
                  13
                  45
                  9
                  35
                  3
                  5
                  12
                
                
                  19
                  4
                  52
                  11
                  31
                  14
                  44
                  13
                  35
                  9
                  25
                  2
                  55
                  11
                
                
                  20
                  5
                  10
                  11
                  40
                  14
                  46
                  13
                  30
                  9
                  20
                  2
                  45
                  10
                
                
                
                  21
                  5
                  24
                  11
                  50
                  14
                  48
                  13
                  22
                  9
                  9
                  2
                  25
                  9
                
                
                  22
                  5
                  35
                  12
                  0
                  14
                  52
                  13
                  17
                  8
                  54
                  2
                  15
                  8
                
                
                  23
                  6
                  50
                  12
                  10
                  14
                  54
                  13
                  10
                  8
                  44
                  1
                  54
                  7
                
                
                  24
                  6
                  9
                  12
                  20
                  14
                  55
                  13
                  0
                  8
                  34
                  1
                  43
                  6
                
                
                  25
                  6
                  12
                  12
                  25
                  14
                  56
                  12
                  55
                  8
                  24
                  1
                  24
                  5
                
                
                  26
                  6
                  40
                  12
                  32
                  14
                  57
                  12
                  43
                  8
                  14
                  1
                  15
                  4
                
                
                  27
                  6
                  50
                  12
                  42
                  14
                  58
                  12
                  30
                  8
                  4
                  1
                  0
                  3
                
                
                  28
                  7
                  10
                  12
                  56
                  15
                  2
                  12
                  25
                  7
                  54
                  0
                  45
                  2
                
                
                  29
                  7
                  20
                  12
                  56
                  15
                  4
                  12
                  15
                  7
                  44
                  0
                  31
                  1
                
                
                  30
                  7
                  35
                  13
                  11
                  15
                  6
                  12
                  7
                  7
                  34
                  0
                  0
                  0
                
                
                  Deg.
                  11 Signs.
                  10 Signs.
                  9 Signs.
                  8 Signs.
                  7 Signs.
                  6 Signs.
                  Deg.
                
                
                  Subtract.
                
              
              
              Explanation of the Table.—
              
              Principle.—The reason why Ferguson’s Tables will not give the true approximate time of the ☽’s Quarters, is, because the Excentricity of the lunar orbit at the Syzygies, is always greater than at the Quadratures.—This hint will be sufficient to explain the Principle, and for further improving the Table.—
              
              Practice.—In finding the ☽’s Quarters, proceed as in finding the Change and Full, according to Ferguson, only the 2d Equation must be taken from this Table instead of Ferguson’s 2d Equation,—
            
            
              N.B.—This method gives the mean or Equal time, Per Clock.
            
          